DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action in response to the communication filed on October 18, 2019.
Claims 1-20 have been examined.


Drawings
The drawings filed on October 18, 2019 are acceptable for examination proceedings.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 16/656880, filed on October 18, 2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 18, 2019 was filed after the mailing date of the application 16/656880, filed on October 18, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “can be” in claim 10 is a relative term which renders the claim indefinite. The term “can be” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a software per se.
Claim 18 is a system claim and discloses hardware elements such as “integrated circuit cards” in the preamble but failed to discloses any such hardware elements performing any of the steps in the body of claim.  One may fix the system claim by positively reciting the hardware element in the body of the claim since preamble is not afforded any patentable weight. 
Dependent claims 19-20 inherit the deficiencies of the base claims 18; therefore, are rejected under 35 USC § 112 by virtue of their dependency.
Appropriate correction is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-11, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication No.: US 2016/0302070 A1 / or “Yang” hereinafter) in view of Takemori et al. (U.S. Patent Application Publication No.: US 2019/0199524 A1 / or “Takemori” hereinafter).
	
Regarding claim 1, Yang discloses “A method of generating personalized profile package data for integrated circuit cards, comprising” (Abstract: Methods and apparatus for managing personal data is discloses; and Para 0022): 
“encrypting data records corresponding to a plurality of profile data with a respective data protection key thereby obtaining encrypted data records, each record comprising a plurality of personalization fields to store different types of personalization values” (Para 0027: 21-24, the eSIM Package i.e., “data records” is encrypted; and Para 0028:35-41, the where the content includes individual eSIM components); 
“encrypting a file for a profile package with a master encryption key thereby obtaining an encrypted file for the profile package, the file comprising fields to be personalized corresponding to one or more of the personalization fields to store different types of personalization values” (Para 0028:20-35, the eSIM package contains context information i.e., a “file” which includes “…implicit file record fill patterns to use when creating eSIM contents for installation on the eUICC” ); 
“and transmitting the encrypted file for the profile package and encrypted data records to a data preparation entity where the encrypted data records and the encrypted file can be decrypted and combined to obtain personalized profile packages at the data preparation entity” (Para 0028: keys are used to decrypt the content of eSIM package).
Yang teaches transmitting eSIM package which contains both the data records and the file, but does not explicitly teach transmitting the data records encrypted a data protection key and the file encrypted with master encryption key.  
However, transmitting the data records encrypted a data protection key and the file encrypted with master encryption key would have been obvious (see Takemori, Abstract: two independently encrypted messages are transmitted together).  
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of two independently encrypted messages are transmitted together of Takemori to the System of Yang to create a system where messages can be independently verified of each other and the ordinary person skilled in the art would have been motivated to combine to enhance security of the system using different keys to decrypt the content encrypted independently.

Regarding claim 4, in view of claim 1, Yang discloses “wherein the personalized profile packages are composed in a single output file or batch at the data preparation entity” (Para 0028: keys are used to decrypt the content of eSIM package and context information is used in generating the profile).

Regarding claim 5, in view of claim 1, Yang discloses “wherein the file for the master profile is converted in DER format at a profile making entity” (Para 0028: DER format is disclosed).

Regarding claim 7, in view of claim 1, Yang discloses “further comprising decrypting the encrypted data records and the encrypted file at the data preparation entity and combining the data records and the file to obtain the personalized profile packages” (Para 0028: keys are used to decrypt the content of eSIM package and context information is used in generating the profile).

Regarding claim 8, in view of claim 7, Yang discloses “further comprising transmitting the personalized profile packages from the data preparation entity to respective integrated circuit cards” (Para 0027: the eSIM Package i.e., “data records” is encrypted and transmitted).

Regarding claim 9, in view of claim 1, Yang discloses “wherein the integrated circuit cards are eUICC cards” (Para 0022, eUICC cards are disclosed).

Regarding claim 10, “A computer-program product that can be loaded into a non-transitory memory of at least one processor and comprises software code for implementing the method of claim 1” (See rejection of claim 1).

Regarding claim 11, Yang discloses “A method of generating personalized profile package data in integrated circuit cards, the method comprising” (Abstract: Methods and apparatus for managing personal data is discloses; and Para 0022):  
“providing a table comprising a plurality of data records corresponding to a plurality of profile data, each record comprising a plurality of personalization fields to store different types of personalization values” (Para 0029: data structure i.e., a “table” with data records); 
“providing a file for the profile package, the file comprising fields to be personalized corresponding to one or more of the personalization fields to store different types of personalization values” (Para 0027: 21-24, the eSIM Package i.e., “data records” is encrypted; and Para 0028:35-41, the where the content includes individual eSIM components);
“protecting the file for the profile package by performing an encryption with a master encryption key thereby obtaining an encrypted file for the profile package” (Para 0028:20-35, the eSIM package contains context information i.e., a “file” which includes “…implicit file record fill patterns to use when creating eSIM contents for installation on the eUICC” );  
“protecting data records in the plurality of data records by performing an encryption with a respective data protection key thereby obtaining encrypted data records” (Para 0027: 21-24, the eSIM Package i.e., “data records” is encrypted; and Para 0028:35-41, the where the content includes individual eSIM components);
“transmitting the encrypted file for the profile package and encrypted data records to a data preparation entity; decrypting the encrypted file for a master profile and the encrypted data records at the data preparation entity to obtain unencrypted data records and the file for the master profile” (Para 0028: keys are used to decrypt the content of eSIM package). 
“combining data records comprised in the table with the file for the profile package by inserting the personalization values in fields to be personalized to obtain respective personalized profile packages” (Para 0028: keys are used to decrypt the content of eSIM package and context information is used in generating the profile). 
“and transmitting the personalized profile packages from the data preparation entity to respective integrated circuit cards” (Para 0028: keys are used to decrypt the content of eSIM package stored in an eUICC).
Yang teaches transmitting eSIM package which contains both the data records and the file, but does not explicitly teach transmitting the data records encrypted a data protection key and the file encrypted with master encryption key.  
However, transmitting the data records encrypted a data protection key and the file encrypted with master encryption key would have been obvious (see Takemori, Abstract: two independently encrypted messages are transmitted together).  
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of two independently encrypted messages are transmitted together of Takemori to the System of Yang to create a system where messages can be independently verified of each other and the ordinary person skilled in the art would have been motivated to combine to enhance security of the system using different keys to decrypt the content encrypted independently

Regarding claim 14, in view id claim 11, Yang discloses “wherein the personalized profile packages are composed in a single output file or batch at the data preparation entity” (See rejection of claim 4).

Regarding claim 15, in view id claim 11, Yang discloses “wherein the file for the master profile is converted in DER format at a profile making entity” (See rejection of claim 5).

Regarding claim 17, in view id claim 11, Yang discloses “wherein the integrated circuit cards are eUICC cards” (See rejection of claim 9).
Regarding claim 18, Yang discloses “A system for the personalization of integrated circuit cards comprising a profile making entity, a mobile network operator and a data preparation entity, the system configured to generate a personalized profile packages bundle using a method comprising” (Abstract: Methods and apparatus for managing personal data is discloses; and Para 0022): 
“encrypting, at the profile making entity, data records corresponding to a plurality of profile data with a respective data protection key thereby obtaining encrypted data records, each record comprising a plurality of personalization fields to store different types of personalization values” (Para 0027: 21-24, the eSIM Package i.e., “data records” is encrypted; and Para 0028:35-41, the where the content includes individual eSIM components);
“encrypting, at the profile making entity, a file for a profile package with a master encryption key thereby obtaining an encrypted file for the profile package, the file comprising fields to be personalized corresponding to one or more of the personalization fields to store different types of personalization values” (Para 0028:20-35, the eSIM package contains context information i.e., a “file” which includes “…implicit file record fill patterns to use when creating eSIM contents for installation on the eUICC” );
 “and transmitting the encrypted file for the profile package and encrypted data records from the profile making entity to the data preparation entity” (Para 0028: keys are used to decrypt the content of eSIM package).
Yang teaches transmitting eSIM package which contains both the data records and the file, but does not explicitly teach transmitting the data records encrypted a data protection key and the file encrypted with master encryption key.  
However, transmitting the data records encrypted a data protection key and the file encrypted with master encryption key would have been obvious (see Takemori, Abstract: two independently encrypted messages are transmitted together).  
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of two independently encrypted messages are transmitted together of Takemori to the System of Yang to create a system where messages can be independently verified of each other and the ordinary person skilled in the art would have been motivated to combine to enhance security of the system using different keys to decrypt the content encrypted independently

Regarding claim 19, in view id claim 18, Yang discloses “wherein the system is further configured to decrypt the encrypted data records and the encrypted file at the data preparation entity and to combine, at the data preparation entity, the data records and the file to obtain the personalized profile packages” (Para 0028: keys are used to decrypt the content of eSIM package and context information is used in generating the profile).

Regarding claim 20, in view id claim 19, Yang discloses “wherein the system is further configured to transmit the personalized profile packages from the data preparation entity to respective integrated circuit cards” (Para 0027: the eSIM Package i.e., “data records” is encrypted and transmitted).


Claims 2-3, 6, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Takemori and in further view of Adrian Waller (U.S. Patent Application Publication No.: US 2007/0250904 A1 / or “Waller” hereinafter).
	
Regarding claim 2, in view of claim 1, Yang teaches transmitting eSIM package which contains both the data records and the file (Yang, Par 0028).
Takemori discloses transmitting the data records encrypted a data protection key and the file encrypted with master encryption key (Takemori, Abstract).
But Yang and Takemori failed to explicitly teach generating an data encryption key by hashing the encrypted data.
However, Waller discloses “wherein the respective data protection key is obtained based on the encrypted file for the profile package” (Para 0070, a key is generated by hashing encrypted content).
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of key is generated by hashing encrypted content of Waller to the System of Yang and Takemori to create a system where the decryption key can be generated from the same content used in generating the encryption key and the ordinary person skilled in the art would have been motivated to combine to verify the integrity of the content used in the cryptographic operation.

Regarding claim 3, in view of claim 2, Yang and Takemori in view of Waller “wherein the respective data protection key is obtained based on a hash of the encrypted file for the profile package” (Waller, Para 0070: a key is generated by hashing encrypted content).
Regarding claim 6, in view of claim 1, Yang and Takemori in view of Waller “wherein the master encryption key is associated with a product identifier identifying the file for the master profile” (Waller, Para 0065).

Regarding claim 12, in view of claim 11, Yang and Takemori in view of Waller “wherein the respective data protection key is obtained based on the encrypted file for the profile package” (See rejection of claim 2).

Regarding claim 13, in view of claim 12, Yang and Takemori in view of Waller “wherein the respective data protection key is obtained based on a hash of the encrypted file for the profile package” (See rejection of claim 3).

Regarding claim 16, in view of claim 11, Yang and Takemori in view of Waller “wherein the master encryption key is associated with a product identifier identifying the file for the master profile” (See rejection of claim 6).


Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2014/0329502 A1) discloses “…encrypting, by the MNO system, its operational profile and transmitting the operational profile to the eUICC only when the MNO system or the SM-SR verifies the eUICC using the eUICC certificate”.

Park et al. (US 2017/0155507 A1) discloses: 
	“…acquiring at least one of or more profiles encrypted with a first password key and one or more first password keys encrypted with a second password key; and when profile installation for the eUICC starts, transmitting to, at least one eUICC, the one or more encrypted profiles and the one or more encrypted first password keys, wherein the first password key is re-encrypted by the first password key with a third password key
and transmitted to the one or more eUICCs and the encrypted profiles are decrypted by the first password key and installed on the one or more eUICCs, respectively” (Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431